Exhibit 10.4
(GRAPHIC) [c55339kc5533916.gif]
Eli Lilly and Company
Restricted Stock Unit
(for Executive Officers)
This Restricted Stock Unit Award has been granted on January 26, 2010, by Eli
Lilly and Company, an Indiana corporation, with its principal offices in
Indianapolis, Indiana (“Lilly” or the “Company”), to Grantee.

     
Number of Shares:
  Log into Merrill Lynch account at
http://www.benefits.ml.com
 
   
Restriction Lapse:
  February 1, 2011
(or earlier in certain circumstances)

(LILLY ANSWERS THAT MATTER. LOGO) [c55339kc5533913.gif]

 



--------------------------------------------------------------------------------



 



Eli Lilly and Company Restricted Stock Unit
 
Table of Contents

         
A. Recitals
    3  
B. Restricted Stock Unit
    3  
Section 1. Number of Restricted Stock Units
    3  
Section 2. Rights of the Grantee
    3  
Section 3. Restriction Period
    4  
Section 4. Retirement
    4  
Section 5. Record of the Award
    5  
Section 6. Conditions During Restriction Period
    5  
Section 7. Consequences of Breach of Conditions
    5  
Section 8. Committee Election to Pay Cash
    5  
Section 9. Lapse of Restrictions
    6  
Section 10. Revocation or Modification of Award
    6  
Section 11. Prohibition Against Transfer
    6  
Section 12. Notices, Payments and Electronic Delivery and Participation
    7  
Section 13. Waiver
    7  
Section 14. Withholding Tax
    7  
Section 15. Section 409A Compliance
    8  
Section 16. Severability and Section Headings
    8  
Section 17. Determinations by Committee
    9  
Section 18. Change in Control
    9  
Section 19. Nature of 2002 Plan and Award
    10  
Section 20. Data Privacy
    11  
Section 21. Effective Date
    12  
Section 22. Governing Law
    12  
Section 23. Language
    12  
Section 24. Adjustments to Number of Shares
    12  
Section 25. Imposition of Other Requirements
    12  

Page 2



--------------------------------------------------------------------------------



 



Eli Lilly and Company Restricted Stock Unit
 

A.   Recitals       Under the 2002 LILLY STOCK PLAN (“2002 Plan”), the
Compensation Committee (“Committee”) has determined the form of this Restricted
Stock Unit Award (“Award”) and selected the Grantee, an Eligible Employee of the
Company, to receive a Restricted Stock Unit Award. The applicable terms of the
2002 Plan are incorporated in this Restricted Stock Unit Award by reference,
including the definitions of terms contained in the 2002 Plan.   B.   Restricted
Stock Unit       Lilly grants to the grantee this Award of Restricted Stock
Units, with each Restricted Stock Unit representing the right to receive one
share of Eli Lilly and Company Common Stock (“Lilly Stock”), plus an amount of
cash pursuant to Section 2 (b), subject to certain restrictions and on the terms
and conditions contained in this Award and the 2002 Plan. In the event of any
conflict between the terms of the 2002 Plan and this Award, the terms of the
2002 Plan shall govern, except as provided in Sections 3 and 6. Any terms not
defined herein shall have the meaning set forth in the 2002 Plan. This Award is
made under the terms and conditions noted below:       Section 1. Number of
Restricted Stock Units       Subject to adjustment as provided in Section 24,
the Grantee may receive the number of shares of Lilly Stock as outlined on the
first page of this document.       Section 2. Rights of the Grantee

  a.   No Shareholder Rights. The Restricted Stock Units granted pursuant to
this Award do not and shall not entitle Grantee to any rights of a shareholder
of Lilly Stock until such time as the Restricted Stock Units vest and shares of
Lilly Stock are issued or transferred. No shares of Lilly Stock shall be issued
or transferred to Grantee prior to the date on which the Restricted Stock Units
vest and the restrictions with respect to the Restricted Stock Units lapse. The
rights of Grantee with respect to the Restricted Stock Units shall remain
forfeitable at all times prior to the date on which the Restricted Stock Units
become vested and the restrictions with respect to the Restricted Stock Units
lapse.     b.   Dividend Equivalent Units. As long as the Grantee holds
Restricted Stock Units granted pursuant to this Award, the Company shall accrue
for the Grantee, on each date that the Company pays a cash dividend to holders
of Lilly Stock, Dividend Equivalent Units equal to the total number of
Restricted Stock Units credited to the Grantee under this Award multiplied by
the dollar amount of the cash dividend paid per share of Lilly Stock by the
Company on such date. Dividend Equivalent Units shall accrue in an account
denominated in U.S. dollars and shall not accrue interest or other credits prior
to being paid. A report showing the accrued Dividend Equivalent Units shall be
sent to the Grantee periodically, as determined by the Company. The accrued
Dividend Equivalent

Page 3



--------------------------------------------------------------------------------



 



Eli Lilly and Company Restricted Stock Unit
 

      Units shall be subject to the same restrictions as the Restricted Stock
Units to which the Dividend Equivalent Units relate, and the Dividend Equivalent
Units shall be forfeited in the event that the Restricted Stock Units with
respect to which such Dividend Equivalent Units were credited are forfeited.

  c.   No Trust; Grantee’s Rights Unsecured. Neither this Award nor any action
pursuant to or in accordance with this Award shall be construed to create a
trust of any kind. The right of Grantee to receive payments of cash or Lilly
Stock under this Award shall be an unsecured claim against the general assets of
the Company.

    Section 3. Restriction Period       The period of restriction (“Restriction
Period”) under this Award shall commence on the effective date of the Award and
expire at the close of business on the earliest of the following dates:

  a.   February 1, 2011,     b.   the date of death of the Grantee while in the
active service of the Company,     c.   the date the Grantee’s employment is
terminated by reason of “disability,” within the meaning of Section 409A of the
Internal Revenue Code (the “Code”), or     d.   the date the Grantee suffers a
“separation from service” from Lilly or the Employer, within the meaning of
Section 409A of the Code, and such separation from service is due to a plant
closing or reduction in workforce as defined below.

    Plant closing means the closing of a plant site or other corporate location
that directly results in termination of employment. Reduction in workforce means
the elimination of a work group, functional or business unit or other broadly
applicable reduction in job positions that directly results in termination of
employment.       The Committee’s determination whether the Grantee’s employment
has been terminated by reason of disability, whether a leave of absence
constitutes a termination of employment or whether a Grantee’s termination is a
direct result of either a plant closing or a reduction in workforce shall be
final and binding on the Grantee. Notwithstanding anything in Section 10(a) of
the 2002 Plan to the contrary, the Committee shall not modify the expiration
dates set forth in this Award so as to accelerate the termination of the
Restriction Period.       Section 4. Retirement       In the event the Grantee’s
employment is terminated due to retirement, the Award will continue pursuant to
the established Restriction Period and Dividend Equivalent Unit accrual
schedule. The Award will be paid in full to the retiree upon the lapse of all
restrictions as noted in Section 9. A retiree is a person who is (i) a retired
employee under the Lilly Retirement Plan; (ii) a retired employee under the
retirement plan or program of a Lilly subsidiary; or (iii) a retired employee
under a retirement program specifically approved by the Committee.

Page 4



--------------------------------------------------------------------------------



 



Eli Lilly and Company Restricted Stock Unit
 

    A Grantee who has not received a year-end individual performance rating and
(i) is on employment probation (or its equivalent outside the United States, as
determined by the Committee) for unsatisfactory performance and takes retirement
in lieu of a termination of employment; or (ii) takes retirement in lieu of
termination of employment because of an immediately terminable offense (e.g.,
absence of three days without notice, insubordination, violation of substance
abuse policy, possession of firearms, misconduct) will not be considered to have
terminated due to retirement as described herein.       Section 5. Record of the
Award       During the Restriction Period, records of the Award and accumulated
Dividend Equivalent Units will reside in an account at the Company or an Equity
Administration Agent designated by the Company.       Section 6. Conditions
During Restriction Period       During the entire Restriction Period, the
employment of the Grantee with the Company must not terminate except for reasons
specified in Sections 3.b, 3.c, 3.d, or 4. “Termination of employment” shall
mean the cessation for any reason of the relation of employer and employee
between the Grantee and the Company (or, if different, the Grantee’s employer).
      Furthermore, for any year or portion of a year that falls within the
Restriction Period, the Grantee must not receive a year-end individual
performance rating of unsatisfactory.       Section 7. Consequences of Breach of
Conditions       If any of the conditions that must continue to be satisfied
during the Restriction Period under Section 6 is breached during the Restriction
Period, either by act of the Grantee or otherwise, the Grantee, by accepting
this Award, agrees that upon such breach all interest of the Grantee in the
Restricted Stock Units and associated Dividend Equivalent Units shall terminate
and be forfeited. The Committee’s determination shall be final and binding on
the Grantee. The Company shall incur no liability to the Grantee under this
Award by terminating the Grantee’s status as an Eligible Employee, whether by
action with respect to the Grantee individually, either with or without cause,
or by dissolution or liquidation of Lilly or merger or consolidation of Lilly
with a corporation in which Lilly is not the surviving corporation, or
otherwise. Notwithstanding anything in Section 10(a) of the 2002 Plan to the
contrary, the Committee shall not waive the breach of the conditions set forth
in Section 6.       Section 8. Committee Election to Pay Cash       At any time
during the Restriction Period or until paid in accordance with Section 9, the
Committee may, if it so elects, determine to pay part or all of this Award in
cash in lieu of issuing or transferring shares of Lilly Stock. The amount of
cash shall be based upon the fair market value of Lilly Stock at the end of the
Restriction Period as outlined in Section 9.

Page 5



--------------------------------------------------------------------------------



 



Eli Lilly and Company Restricted Stock Unit
 

    Section 9. Lapse of Restrictions       At the end of the Restriction Period,
if the conditions specified in Section 6 have not been breached during the
Restriction Period, all restrictions shall terminate. The Award shall be paid to
Grantee within a sixty day period starting the day after the end of the
Restriction Period and ending on the sixtieth day after the end of the
Restriction Period, but no later than December 31 of the year in which the
Restriction Period ends, as follows:

  a.   Lilly shall issue or transfer to the Grantee shares of Lilly Stock or the
cash equivalent, as described in Section 8 above, equal to one share per
Restricted Stock Unit subject to the withholding tax provisions in Section 14
below. The shares may be newly issued shares or treasury shares, unless
otherwise required by local law. In the event Grantee is entitled to a
fractional share, the fraction may be paid in cash or rounded, in the
Committee’s discretion.     b.   Lilly shall pay to the Grantee in cash all
accrued Dividend Equivalent Units following deduction for all applicable
withholding tax in accordance with Section 14 below.

    In the event that the Restriction Period ends by reason of death of the
Grantee, the payments as described above shall be made to the Successor Grantee.
Notwithstanding anything in Section 10(a) of the 2002 Plan to the contrary, the
Committee shall not direct that the restrictions on this Award will lapse other
than as expressly set forth in this Award. Notwithstanding the foregoing, if the
Grantee is treated as a “specified employee” within the meaning of Section 409A
of the Code as of the date of any payment hereunder, the commencement of any
payment shall be delayed in accordance with Section 15 hereof.       Section 10.
Revocation or Modification of Award       Lilly may revoke this Award at any
time during the Restriction Period if it is contrary to law and, in that event,
shall give notice to the Grantee. Lilly may also modify this Award and the
issuance or transfer of the Lilly Stock pursuant to this Award to the extent
necessary to bring the Award and the issuance or transfer of the shares of Lilly
Stock into compliance with any applicable law or regulation now or hereafter
promulgated by any governmental agency having jurisdiction. By accepting this
Award and the issuance or transfer of shares of Lilly Stock under this Award,
the Grantee agrees that Lilly may change the number of shares of Lilly Stock
issued or transferred as Lilly deems necessary to comply with the law.      
Section 11. Prohibition Against Transfer       The right of a Grantee to receive
payments of Lilly Stock and/or cash under this Award may not be transferred
except to a Successor Grantee by will or applicable laws of descent and
distribution. A Grantee may not assign, sell, pledge, or otherwise transfer
Lilly Stock or cash to which he or she is entitled hereunder prior to transfer
or payment thereof to the Grantee, and any such attempted assignment, sale,
pledge or transfer shall be void.

Page 6



--------------------------------------------------------------------------------



 



Eli Lilly and Company Restricted Stock Unit
 

    Section 12. Notices, Payments and Electronic Delivery and Participation    
  Any notice to be given by the Grantee or Successor Grantee shall be in
writing, and any notice or payment shall be deemed to have been given or made
only upon receipt thereof by the Treasurer of Lilly at Lilly Corporate Center,
Indianapolis, Indiana 46285, U.S.A. Any notice or communication by Lilly in
writing shall be deemed to have been given in the case of the Grantee if mailed
or delivered to the Grantee at any address specified in writing to Lilly by the
Grantee and, in the case of any Successor Grantee, at the address specified in
writing to Lilly by the Successor Grantee. In addition, Lilly may, in its sole
discretion, decide to deliver any documents related to the Award and
participation in the 2002 Plan by electronic means or request the Grantee’s
consent to participate in the 2002 Plan by electronic means. By accepting this
Award, the Grantee hereby consents to receive such documents by electronic
delivery and agrees to participate in the 2002 Plan through an on-line or
electronic system established and maintained by Lilly or another third party
designated by Lilly.       Section 13. Waiver       The waiver by Lilly of any
provision of this instrument at any time or for any purpose shall not operate as
or be construed to be a waiver of the same or any other provision of this
instrument at any subsequent time or for any other purpose.       Section 14.
Withholding Tax       Regardless of any action Lilly and/or the Grantee’s
employer (the “Employer”) takes with respect to any or all income tax (including
federal, state, local and non-U.S. tax), social insurance, payroll tax, payment
on account or other tax-related items related to the Grantee’s participation in
the Plan and legally applicable to the Grantee (“Tax Related Items”), the
Grantee acknowledges that the ultimate liability for all Tax Related Items is
and remains the Grantee’s responsibility and that Lilly and the Employer
(a) make no representations or undertakings regarding the treatment of any Tax
Related Items in connection with any aspect of the Restricted Stock Units,
including the grant of the Restricted Stock Units, the accrual of Dividend
Equivalent Units, the vesting of the Restricted Stock Units and the lapse of
restrictions, the transfer and issuance of any shares of Lilly Stock or the
receipt of any cash payment pursuant to this Award, the receipt of any dividends
and the sale of any shares of Lilly Stock acquired pursuant to this Award; and
(b) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Restricted Stock Units to reduce or eliminate the
Grantee’s liability for Tax Related Items. Furthermore, if the Grantee has
become subject to tax in more than one jurisdiction between the date of grant
and the date of any relevant taxable or tax withholding event, the Grantee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax Related Items in more
than one jurisdiction.       Prior to the applicable taxable or tax withholding
event, the Grantee shall pay or make adequate arrangements satisfactory to Lilly
and/or the Employer to satisfy all Tax Related Items. In this regard, the
Grantee authorizes Lilly and/or the Employer to withhold all

Page 7



--------------------------------------------------------------------------------



 



Eli Lilly and Company Restricted Stock Unit
 

    applicable Tax Related Items legally payable by the Grantee from the
Grantee’s wages or other cash compensation payable to the Grantee by Lilly
and/or the Employer or from any cash payment received upon expiration of the
Restriction Period in accordance with Section 9. Alternatively, or in addition,
if permissible under local law, the Grantee authorizes Lilly and/or the
Employer, or their respective agents, at their discretion, to (i) withhold from
the proceeds of the sale of shares of Lilly Stock acquired pursuant to this
Award, (ii) arrange for the sale of shares of Lilly Stock to be issued upon the
expiration of the Restriction Period (at the Grantee’s behalf and at the
Grantee’s direction pursuant to this authorization), and/or (iii) withhold in
shares of Lilly Stock otherwise issuable to the Grantee pursuant to this Award,
provided that Lilly and/or the Employer may withhold or account for Tax Related
Items by considering applicable minimum statutory withholding amounts or other
applicable withholding rates. If the obligation for Tax Related Items is
satisfied by withholding shares of Lilly Stock as described in (iii) herein, the
Grantee will be deemed to have been issued the full number of shares of Lilly
Stock to which he or she is entitled pursuant to this Award, notwithstanding
that a number of shares of Lilly Stock are withheld to satisfy the obligation
for Tax Related Items. The Grantee shall pay to Lilly and/or the Employer any
amount of Tax Related Items that Lilly and/or the Employer may be required to
withhold or account for as a result of any aspect of this Award that cannot be
satisfied by the means previously described. Lilly may refuse to deliver shares
of Lilly Stock or any cash payment to the Grantee if the Grantee fails to comply
with the Grantee’s obligation in connection with the Tax Related Items as
described herein.

    Section 15. Section 409A Compliance       To the extent applicable, it is
intended that this Award comply with the requirements of Section 409A of the
U.S. Internal Revenue Code of 1986, as amended and the Treasury Regulations and
other guidance issued thereunder (“Section 409A”) and this Award shall be
interpreted and applied by the Committee in a manner consistent with this intent
in order to avoid the imposition of any additional tax under Section 409A.
Notwithstanding anything elsewhere in this Award to the contrary, if a Grantee
is treated as a “specified employee” as of the date of any payment under this
Award, as determined by the Company in accordance with its procedures, then, to
the extent required, the commencement of any payment under this Award shall be
delayed until the date that is six (6) months following the date of the
Grantee’s separation from service. This Award is subject to Section 13(k) of the
2002 Plan concerning Section 409A.       Section 16. Severability and
Section Headings       If one or more of the provisions of this instrument shall
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this instrument to be construed
so as to foster the intent of this Award and the 2002 Plan.

Page 8



--------------------------------------------------------------------------------



 



Eli Lilly and Company Restricted Stock Unit
 

    The section headings in this instrument are for convenience of reference
only and shall not be deemed a part of, or germane to, the interpretation or
construction of this instrument.       Section 17. Determinations by Committee  
    Determinations by the Committee pursuant to any provision of the 2002 Plan,
pursuant to rules, regulations, and procedures adopted by the Committee, or
pursuant to this instrument shall be final and binding on the Grantee and any
Successor Grantee.       Section 18. Change in Control       The provisions of
Section 12(a)(v) of the 2002 Plan do not apply to this Award.

Page 9



--------------------------------------------------------------------------------



 



Eli Lilly and Company Restricted Stock Unit
 

    Section 19. Nature of 2002 Plan and Award       In accepting this Award, the
Grantee acknowledges, understands and agrees that:

  a.   the 2002 Plan is established voluntarily by Lilly, it is discretionary in
nature and it may be modified, amended, suspended or terminated by Lilly at any
time, as provided in the 2002 Plan;     b.   the Award is voluntary and
occasional and does not create any contractual or other right to receive future
awards of Restricted Stock Units, or benefits in lieu of Restricted Stock Units,
even if Restricted Stock Units have been granted repeatedly in the past;     c.
  all decisions with respect to future awards of Restricted Stock Units, if any,
will be at the sole discretion of the Committee;     d.   the Grantee’s
participation in the 2002 Plan is voluntary;     e.   the Award and any shares
of Lilly Stock subject to the Award are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to Lilly
or the Employer and which is outside the scope of Grantee’s employment contract,
if any;     f.   the Award and any shares of Lilly Stock subject to the Award
are not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or welfare or retirement benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for Lilly or the Employer;     g.   neither the Award nor any provision
of this instrument, the 2002 Plan or the policies adopted pursuant to the 2002
Plan confer upon the Grantee any right with respect to employment or
continuation of current employment, and in the event that the Grantee is not an
employee of Lilly or any subsidiary of Lilly, the Award shall not be interpreted
to form an employment contract or relationship with Lilly or any subsidiary of
Lilly;     h.   the future value of the underlying shares of Lilly Stock is
unknown and cannot be predicted with certainty;     i.   the value of shares of
Lilly Stock acquired upon lapse of the Restriction Period may increase or
decrease in value, even below the tax valuation price;     j.   no claim or
entitlement to compensation or damages shall arise from forfeiture of the Award
resulting from termination of the Grantee’s employment by Lilly or the Employer
(for any reason whatsoever and whether or not in breach of local labor laws)
and, in consideration of the grant of the Award to which the Grantee is
otherwise not entitled, the Grantee agrees never to institute any claim against
the Company or the Employer, waives the ability, if any, to bring any such claim
and releases the Company and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Grantee will be deemed

Page 10



--------------------------------------------------------------------------------



 



Eli Lilly and Company Restricted Stock Unit
 

      irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claims;     k.   in the event of termination of the Grantee’s employment
(whether or not in breach of local labor laws), the Grantee’s right to receive
or vest in the Award, if any, will terminate effective as of the date the
Grantee is no longer actively employed and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law); the Committee
shall have the exclusive discretion to determine when the Grantee is no longer
actively employed for purposes of the Award;     l.   Lilly is not providing any
tax, legal or financial advice, nor is Lilly making any recommendations
regarding the Grantee’s participation in the 2002 Plan or the Grantee’s
acquisition or sale of the underlying shares of Lilly Stock; and     m.   the
Grantee is hereby advised to consult with his or her own personal tax, legal and
financial advisors regarding the Grantee’s participation in the 2002 Plan before
taking any action related to the Plan.

    Section 20. Data Privacy       The Grantee hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in this Award by and
among, as applicable, the Employer, Lilly, its subsidiaries and its affiliates
for the exclusive purpose of implementing, administering and managing the
Grantee’s participation in the 2002 Plan.       The Grantee understands that
Lilly may hold certain personal information about the Grantee, including, but
not limited to, the Grantee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in Lilly,
details of all Awards or any other entitlement to shares awarded, canceled,
vested, unvested or outstanding in the Grantee’s favor, for the purpose of
implementing, administering and managing the 2002 Plan (“Data”). The Grantee
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the 2002 Plan, that these
recipients may be located in the Grantee’s country, or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
the Grantee’s country. The Grantee authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Grantee’s participation
in the 2002 Plan, including any requisite transfer of such Data as may be
required to a broker, escrow agent or other third party with whom any shares
received upon lapse of the Restriction Period may be deposited. The Grantee
understands that Data will be held only as long as is necessary to implement,
administer and manage the Grantee’s participation in the 2002 Plan. The Grantee
understands that the Grantee may, at any time, request an equity award
transaction statement, request any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Grantee’s local human resources representative. The Grantee understands that
refusal or withdrawal of consent may affect the Grantee’s

Page 11



--------------------------------------------------------------------------------



 



Eli Lilly and Company Restricted Stock Unit
 

    ability to participate in the 2002 Plan. For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that the Grantee may contact the Grantee’s local human
resources representative.

    Section 21. Effective Date       The effective date of this instrument shall
be the date of grant.       Section 22. Governing Law       The validity and
construction of this Award shall be governed by the laws of the State of
Indiana, U.S.A. without regard to laws that might cause other law to govern
under applicable principles of conflict of laws. For purposes of litigating any
dispute that arises under this Award, the parties hereby submit to and consent
to the jurisdiction of the State of Indiana, and agree that such litigation
shall be conducted in the courts of Marion County, Indiana, or the federal
courts for the United States for the Southern District of Indiana, and no other
courts, where this Award is granted and/or to be performed.       Section 23.
Language       If the Grantee has received this instrument or any other document
related to the 2002 Plan translated into a language other than English and if
the translated version is different than the English version, the English
version will control.       Section 24. Adjustments to Number of Shares      
The number of shares of Lilly stock subject to this Award shall be subject to
adjustment in accordance with the provisions of Section 4(b) of the 2002 Plan
for certain corporate recapitalizations and other events.       Section 25.
Imposition of Other Requirements       If the Grantee relocates to another
country, any special terms and conditions applicable to Restricted Stock Units
granted in such country will apply to the Grantee, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan.       In addition, the Company reserves the right to impose other
requirements on the Restricted Stock Units and any shares of Lilly Stock
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require the Grantee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

IN WITNESS WHEREOF, Lilly has caused this Award to be executed in Indianapolis,
Indiana, by its proper officer.

Page 12



--------------------------------------------------------------------------------



 



Eli Lilly and Company Restricted Stock Unit
 

            ELI LILLY AND COMPANY
      By:   -s- John C. Lechleiter [c55339kc5533915.gif]         John
Lechleiter        Chairman of the Board and
Chief Executive Officer     

Page 13